Case 2:20-cv-00078-JRG Document 50 Filed 10/14/20 Page 1 of 11 PageID #: 1108




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION

CELLULAR COMMUNICATIONS               §
EQUIPMENT LLC,                        §
                                      §
Plaintiff,                            §     Case No. 2:20-CV-00078-JRG
                                      §
    v.                                §     JURY TRIAL DEMANDED
                                      §
HMD GLOBAL OY,                        §
                                      §
Defendant.                            §


                OPPOSITION BY DEFENDANT HMD GLOBAL OY
         TO MOTION FOR EXPEDITED DISCOVERY AND TO EXTEND TIME
               TO RESPOND TO MOTION TO TRANSFER VENUE
Case 2:20-cv-00078-JRG Document 50 Filed 10/14/20 Page 2 of 11 PageID #: 1109




                                                    TABLE OF CONTENTS

                                                                                                                                       Pages

Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

A.         CCE Files Its Complaint; HMD Global Files Its Motion to Transfer Venue . . . . . . . . . . 1

B.         CCE Seeks to Delay Its Opposition, and Declines to Negotiate with HMD Global. . . . . 2

C.         Despite Asking the Court for “Expedited” Discovery, CCE Seeks No Discovery . . . . . 3

Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

I.         CCE Fails to Show That It Is Entitled to Expedited Discovery. . . . . . . . . . . . . . . . . . . . . 3

           A.         CCE Fails to Demonstrate That Its Requested Venue Discovery Will
                      Produce Any Information Relevant to the Issue of Venue. . . . . . . . . . . . . . . . . . 4

           B.         CCE’s Discovery Is Neither Narrowly Drawn nor Properly Tailored. . . . . . . . . . 5

II.        The Court Can Revisit This Issue After Briefing Is Complete. . . . . . . . . . . . . . . . . . . . . 6

III.       The Court Should Not Allow CCE to Delay Its Own Factual Submission. . . . . . . . . . . . 7

Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7




                                                                     –i–
Case 2:20-cv-00078-JRG Document 50 Filed 10/14/20 Page 3 of 11 PageID #: 1110




                                                TABLE OF AUTHORITIES

                                                                  Cases                                                             Pages

AGIS Software Dev., LLC v. ZTE Corp.​,
      No. 17-517, 2018 WL 4854023 (E.D. Tex. Sept. 28, 2018). . . . . . . . . . . . . . . . . . . . . 4, 5

Blitzsafe Tex. LLC v. Mitsubishi Elec. Corp. et al.​,
        No. 17-430, 2019 WL 2210686 (E.D. Tex. July 22, 2019). . . . . . . . . . . . . . . . . . . . . . 5, 6

In re HP Inc.​,
       No. 19-696, 2020 WL 5523561 (Fed. Cir. Sept. 15, 2020). . . . . . . . . . . . . . . . . . . . . . . . 5

Kennedy v. Full Tilt Poker​,
      No. 09-7964, 2010 WL 1709842 (C.D. Cal. Apr. 26, 2010). . . . . . . . . . . . . . . . . . . . . . . 4

Level Sleep LLC v. Dormeo N. Am., LLC​,
       No. 18-120, Docket No. 38 (E.D. Tex. June 26, 2018). . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

Luminati Networks Ltd. v. BIScience Inc.​,
      No. 18-483, 2019 WL 2084426 (E.D. Tex. May 13, 2019). . . . . . . . . . . . . . . . . . . . . . . . 7

SEVEN Networks, LLC v. Google LLC​,
     No. 17-442, Docket No. 107 (E.D. Tex. Dec. 21, 2017) . . . . . . . . . . . . . . . . . . . . . . . . . 5

Via Vadis, LLC v. Netgear, Inc.​,
       No. 14-809, 2015 WL 10818675 (W.D. Tex. July 30, 2015) . . . . . . . . . . . . . . . . . . . . . 7


                                                                   Rules

Fed. R. Civ. P. 6(b)(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Fed. R. Civ. P. 30(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Fed. R. Civ. P. 33(b)(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Fed. R. Civ. P. 34(b)(2)(A) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Fed. R. Civ. P. 36(a)(3). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Fed. R. Civ. P. 45. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 6




                                                                   – ii –
Case 2:20-cv-00078-JRG Document 50 Filed 10/14/20 Page 4 of 11 PageID #: 1111




                                        INTRODUCTION

       In its motion to transfer venue, HMD Global established that it has no connection to this

District at all, that plaintiff CCE has no connection to this District beyond a mail drop, and that

the proper forum for this dispute is in Miami, Florida, the headquarters of HMD America, Inc., a

non-party to this action but HMD Global’s primary distributor in the United States. Desperate to

avoid responding to this motion, CCE chose instead a strategy of delay: although CCE can serve

discovery at any time, it asked this Court for “expedited” venue discovery and a long delay of its

opposition brief, but failed to serve ​any actual venue-related discovery​ on HMD Global or

non-party HMD America. CCE’s behavior makes sense only if CCE does not really care about

venue discovery, but seeks only to postpone its response. CCE’s motion includes only two

examples of a connection to this District—a member of HMD Global’s board and an HMD

America job posting—both of which are from the ​Northern​ District of Texas, not this one, and

are thus irrelevant to the Court’s analysis. CCE suggests other possible lines of inquiry, but they

will be equally irrelevant and thus cannot justify further postponement of CCE’s brief. The

Court should not allow delay cloaked as discovery, and should deny this motion.

                                         BACKGROUND

A.     CCE Files Its Complaint; HMD Global Files Its Motion to Transfer Venue

       On March 17, 2020, CCE filed its complaint against HMD Global Oy, a Finnish

corporation. Docket No. 1. On August 10, 2020, CCE effected service on HMD Global through

the Hague Convention. Docket No. 30. On September 21, HMD Global filed a motion to

dismiss, Docket No. ​36, and on September 22, HMD Global filed a motion to transfer this action

to the Southern District of Florida. Docket No. 38. HMD Global’s motion to transfer explained

that “the only HMD in America is HMD America, and HMD America’s operations are in


                                                –1–
Case 2:20-cv-00078-JRG Document 50 Filed 10/14/20 Page 5 of 11 PageID #: 1112




Miami,” and, as a result, “[k]ey non-party witnesses at HMD America are located in Miami,

Florida” and “[d]ocuments concerning HMD America’s import, sale, and testing in the United

States are located in HMD America’s offices in Miami.” ​Id.​ at 4, 8; Docket No. 38-4 § 6; ​see

          ​ ocket No. 38 §§ C, III.A-B. HMD Global also explained that CCE “has no
generally D

employees in this District and conducts no business here other than litigation,” that “CCE has

disclosed no witnesses” here, and that “CCE’s filings with the Texas Secretary of State show

that, since its formation in 2013, CCE’s officers have worked in Newport Beach, California, the

headquarters of CCE’s ultimate corporate parent, Acacia Research Corporation.” Docket No. 38

at 2, 3; ​see generally id.​ §§ B, III.A.

B.      CCE Seeks to Delay Its Opposition, and Declines to Negotiate With HMD Global

        In response to HMD Global’s motion to transfer, CCE asked for broad venue-related

discovery, including “eight interrogatories and eight requests for production each to HMD and

HMD America, and 25 total hours of deposition” including depositions of each declarant and “a

30(b)(6) deposition of both HMD and HMD America.” Declaration of Gabriel A. Peixoto

(“Peixoto Decl.”) ¶ 2. CCE asked HMD Global to agree “that expedited discovery be complete

within forty-five days” and that “the deadline to respond to HMD’s venue motion be fourteen

days after expedited discovery closes,” thus giving CCE at minimum a fifty-nine-day extension

of its opposition. ​Id.​ Although HMD Global did not want to delay its motion to transfer, it

nonetheless offered to negotiate a reasonable amount of venue discovery. Docket No. 43-2 ¶ 5.

CCE declined to negotiate and instead filed its motion, seeking ​more​ discovery and ​more​ delay

than it originally proposed to HMD Global. Mot. at 6-7. CCE added one name to its list of

deponents, left open the door to adding even more names, and most importantly gave itself

fifteen ​more​ days of delay, asking the Court not for 45 days but for ​“sixty days to complete


                                                –2–
Case 2:20-cv-00078-JRG Document 50 Filed 10/14/20 Page 6 of 11 PageID #: 1113




expedited venue discovery,” ​id.​ at 7, plus an additional “fourteen days after the close of venue

discovery” to file its opposition brief. ​Id.​ at 8. CCE thus seeks, for its “expedited” discovery, a

leisurely seventy-four days from the Court’s order. If the Court granted CCE’s motion the day

after this opposition, CCE would total an eye-popping ​ninety-seven days​ to oppose HMD

Global’s motion to transfer, putting its opposition date on December 28.

C.     Despite Asking the Court for “Expedited” Discovery, CCE Seeks No Discovery

       Discovery in this action has been open since August 4, ​see​ Docket No. 24, and CCE

could have, and still can, serve discovery on HMD Global at any time. Indeed, HMD Global has

recently served discovery requests on CCE and non-party Acacia Research Corporation

regarding its motion to dismiss for lack of standing, and CCE has recently served unrelated

discovery requests on HMD Global. But CCE has served ​none​ of the discovery it purports to

seek from this Court on an “expedited” basis: not a subpoena to non-party HMD America for

documents and depositions, not individual subpoenas on the four declarants, and not

interrogatories or deposition subpoenas to defendant HMD Global. In the three weeks since

HMD Global moved to transfer, and the four weeks since HMD Global told CCE it would do so,

CCE could have obtained responses and objections to a subpoena under Rule 45, and could be

close to the same regarding interrogatories to HMD Global, without bothering the Court. But

CCE has served none of this discovery on HMD Global or HMD America.

                                           ARGUMENT

I.     CCE Fails to Show That It Is Entitled to Expedited Discovery

       “This Court will entertain motions for venue discovery where the plaintiff demonstrates

that discovery could or will be useful in addressing the issue of venue and shows the Court that

such discovery is narrowly drawn and properly tailored to open questions unable to be addressed


                                                –3–
Case 2:20-cv-00078-JRG Document 50 Filed 10/14/20 Page 7 of 11 PageID #: 1114




by publicly available information.”​ ​ ​AGIS Software Dev., LLC v. ZTE Corp.​, No. 17-517, 2018

WL 4854023, at *3 n.3 (E.D. Tex. Sept. 28, 2018). CCE meets neither requirement here. “A

shorter or longer time for responding may be ​. . .​ ​ordered by the court,” Fed. R. Civ. P. 36(a)(3)

(for requests for admission); ​see also​ 33(b)(2) (for interrogatories); 34(b)(2)(A) (for production

of documents and things); but, “[t]o obtain an order shortening the response time, a party must

show good cause.” ​Kennedy v. Full Tilt Poker,​ No. 09-7964, 2010 WL 1709842, at *1 (C.D.

Cal. Apr. 26, 2010) (citations omitted). Similarly, “[w]hen an act may or must be done within a

specified time, the court may, for good cause, extend the time.” Fed. R. Civ. P. 6(b)(1). CCE

has not shown good cause to modify the discovery response or motion response deadlines here.

        A.      CCE Fails to Demonstrate That Its Requested Venue Discovery
                Will Produce Any Information Relevant to the Issue of Venue

        To obtain venue discovery, a plaintiff must show that it “could or will be useful in

addressing the issue of venue.” ​AGIS Software​, 2018 WL 4854023, at *3 n.3. CCE fails this

test, because it fails to explain how this discovery will make one cent of difference to this

Court’s venue analysis—and, indeed, its examples confirm that it will not. CCE’s poster child

for venue discovery is a “local individual” named Barry French, who CCE states ​“is a Director

on HMD’s Board” (true) who has relevant “knowledge related to the marketing of the Accused

Devices” (false). Mot. at 2. His knowledge does not matter, though, because public information

confirms that Mr. ​French lives in Winnetka Heights, Oak Cliff, Dallas County—which is in the

Northern District of Texas, not this one. ​See, e.g.​, https://archive.is/e5rau;

https://archive.is/EfNeL; https://archive.is/3p9i2. Similarly, CCE makes much of a job posting

for HMD America—but that posting refers to Dallas, which is still in the Northern District and

not this one, and also states that the role could be out of state. Docket No. 43-2 ¶ 4. While CCE



                                                 –4–
Case 2:20-cv-00078-JRG Document 50 Filed 10/14/20 Page 8 of 11 PageID #: 1115




(based in California) and its counsel (based in Dallas) can mix up Dallas with this District, this

Court cannot: as HMD Global explained in its motion to transfer, the “‘comparison between the

transferor and transferee forums is not altered by the presence of other witnesses and documents

in places outside both forums.’” Docket No. 38 at 7 (quoting ​In re HP Inc.,​ No. 2020-140, 2020

WL 5523561, at *3 (Fed. Cir. Sept. 15, 2020)).

       The rest of CCE’s claimed justification for its strategy of delay comes from strained

readings of the declarations submitted by HMD Global—the kind of reading only possible from

an attorney, motivated by a need to gin up conflict to support a motion. Mot. at 5-6. Although

the hairs CCE splits are fine indeed, HMD Global is happy to submit supplemental declarations

to clear them up should the Court be so inclined. But CCE’s nit-picking—does “no offices in the

Eastern District of Texas” mean no employees? (yes, it does)—cannot suffice to justify the

massive discovery CCE requests from the Court on an expedited basis (but has not served or

attached to the motion).

       B.      CCE’s Discovery Is Neither Narrowly Drawn nor Properly Tailored

       In addition to showing its usefulness, CCE must also show that “discovery is narrowly

drawn and properly tailored.” ​AGIS Software,​ 2018 WL 4854023, at *3 n.3. CCE does not even

try, because it has neither served the discovery it claims is so urgent, nor even attached it to its

motion, as others have done for this Court. ​See, e.g.,​ ​ Blitzsafe Texas LLC v. Mitsubishi Elec.

Corp.,​ No. 17-430, 2019 WL 2210686, at *3 (E.D. Tex. May 22, 2019) (granting venue

discovery consistent with the “exemplary document requests and deposition notices” attached to

the motion); ​SEVEN Networks LLC v. Google LLC,​ ​ C
                                                   ​ ase No. 17-442, Docket. Nos. ​77​, 77-6,

77-7, 107 (E.D. Tex.) (same); ​see also​ ​Level Sleep LLC v. Dormeo N. Am., LLC,​ Case No.




                                                –5–
Case 2:20-cv-00078-JRG Document 50 Filed 10/14/20 Page 9 of 11 PageID #: 1116




18-120, Docket Nos. ​31​, 31-3 to 31-7, 38 (E.D. Tex.) (same). Having failed to do the work of

the plaintiffs in these cases, CCE cannot benefit from their rulings.

       Even ignoring CCE’s failure to attach exemplary discovery requests, the amount of

discovery CCE seeks is wildly overbroad. CCE seeks “eight interrogatories and eight requests

for production each to HMD and HMD America, and 25 total hours of deposition” including

depositions of each declarant and “a 30(b)(6) deposition of both HMD and HMD America.”

Peixoto Decl. ¶ 2. CCE’s request is far out of proportion to this case, and far beyond what courts

have ordered in larger and more complex cases. ​See, e.g.​, ​Blitzsafe,​ 2019 WL 2210686 (“up to

ten hours to depose [defendant’s] 30(b)(6) witnesses”); ​Level Sleep​, ​Case No. 18-120, Docket

Nos. 31, 31-3 to 31-7, 38 (eight requests for production, one request for admission, four

interrogatories and two four-hour depositions). CCE appears to be setting a high anchor in the

hope that the Court will split the difference by entering an order allowing some discovery,

although likely still too much. The Court should not reward this tactic by doing so, but should

deny the motion outright​.1

II.    The Court Can Revisit This Issue After Briefing Is Complete

       Denying CCE’s motion will not prevent CCE from taking venue discovery. In fact, CCE

can take venue discovery ​now,​ but has failed to do so, revealing its true strategy to be one of

delay. ​See supra​ § B. The Court should allow the briefing cycle to complete, can review the




       1
           ​CCEalso “requests that its venue-related discovery not count toward the limitations” in
the Discovery Order, Mot. at 7, even though the parties agreed to that “[e]ach side may question
fact witnesses for a total of 100 hours, including all fact depositions under Rule 30(b)(1) and/or
Rule 30(b)(6) as well as all third-party depositions under Rule 45,” limits intended to cover all
discovery in the case. Docket No. 24 ¶ 5. CCE surely understood that a transfer motion was a
possibility when it filed this case, let alone when it negotiated these limits, and its claims of
surprise ring hollow. If CCE believed that the discovery limits should be higher to allow for
venue discovery, the time to ask was when the parties submitted the discovery order to the Court.
                                                 –6–
Case 2:20-cv-00078-JRG Document 50 Filed 10/14/20 Page 10 of 11 PageID #: 1117




papers in full then, and decide whether it needs additional discovery to make a ruling. ​See, e.g.​,

Via Vadis, LLC v. Netgear, Inc.​, No. 14-809, 2015 WL 10818675, at *2 (W.D. Tex. July 30,

2015) (after conclusion of briefing, denying additional discovery “because both the private- and

public-interest factors favor transfer.”); ​Luminati Networks Ltd. v. BIScience Inc.​, No. 18-483,

2019 WL 2084426, at *8 (E.D. Tex. May 13, 2019) (“Accordingly, the motion to transfer is

denied. Consequently, Luminati’s motion for venue discovery is denied as moot.”). HMD

Global believes its facts are strong and that CCE’s will be weak; CCE evidently believes the

same thing, because it is doing everything it can to slow its submission. The Court cannot know,

however, whether HMD Global is correct. The only way to know is to complete the briefing

and, if necessary, revisit this question then.

III.    The Court Should Not Allow CCE to Delay Its Own Factual Submission

        Should the Court decide to delay CCE’s opposition to allow for discovery, it should do so

only for the portion of the brief regarding HMD Global’s presence in this District. HMD

Global’s motion to transfer also explained in detail how CCE has no connection to this District,

and is truly based in Newport Beach, California. ​See​ Docket No. ​38​ at 2-4; ​see generally id.​ § B.

CCE needs nothing from HMD Global to respond to these points, and should not benefit from

further delay. If the Court does decide to delay CCE’s opposition to allow discovery, that delay

should apply only to CCE’s arguments about HMD Global, and not to CCE’s arguments about

itself. The Court would thus prevent prejudice to HMD Global through further delay of CCE’s

opposition regarding itself, while imposing no prejudice on CCE.

                                            CONCLUSION

        For the foregoing reasons, HMD Global respectfully requests that the Court deny CCE’s

motion, ​Docket No. ​43, in its entirety.


                                                 –7–
Case 2:20-cv-00078-JRG Document 50 Filed 10/14/20 Page 11 of 11 PageID #: 1118




Date: October 14, 2020                            Respectfully submitted,

                                                  /s/ Deron R. Dacus
                                                  Deron R. Dacus
                                                  State Bar No. 00790553
                                                  The Dacus Firm, P.C.
                                                  821 ESE Loop 323, Suite 430
                                                  Tyler, Texas, 75701
                                                  +1 (903) 705-1117
                                                  +1 (903) 581-2543 facsimile
                                                  ddacus@dacusfirm.com

                                                  Matthew S. Warren (California Bar No. 230565)
                                                  Jen Kash (California Bar No. 203679)
                                                  Erika Warren (California Bar No. 295570)
                                                  Warren Lex LLP
                                                  2261 Market Street, No. 606
                                                  San Francisco, California, 94114
                                                  +1 (415) 895-2940
                                                  +1 (415) 895-2964 facsimile
                                                  20-78@cases.warrenlex.com

                                                  Attorneys for HMD Global Oy


                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on this 14th day of October, 2020, all counsel of record

who are deemed to have consented to electronic service are being served with a copy of this

document through the Court’s CM/ECF system under Local Rule CV-5(a)(3). Any other counsel

of record will be served by a facsimile transmission and/or first class mail.

                                                  /s/ Deron R. Dacus
                                                  Deron R. Dacus




                                               –8–
